 



Exhibit 10.1
XO COMMUNICATIONS, LLC
WAIVER
WITH RESPECT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
          This Waiver (the “Waiver”), dated as of March 13, 2008, with respect
to the Amended and Restated Credit and Guaranty Agreement, dated as of
January 16, 2003 (as amended, supplemented or otherwise modified, through the
date hereof, and as it may be further amended, supplemented or otherwise
modified, the “Credit Agreement”), by and among XO Communications, LLC, a
Delaware limited liability company (the “Company,” as successor by merger to XO
Communications, Inc., a Delaware corporation), certain affiliates and
subsidiaries of the Company, as Guarantors, the Lenders party thereto from time
to time and Mizuho Corporate Bank, Ltd., as administrative agent (the
“Administrative Agent”).
RECITALS
          A. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement.
          B. Pursuant to Section 10.5 of the Credit Agreement, the Requisite
Lenders have the right to waive certain provisions of the Credit Documents or
consent to certain departures of any Credit Party therefrom or may take any
action contemplated in the Credit Documents, and such waiver shall be effective
upon the written concurrence of the Requisite Lenders.
          C. Under Section 1.1 of the Credit Agreement, “Requisite Lenders”
means one or more Lenders having or holding Term Loan Exposure representing more
than 50% of the aggregate Term Loan Exposure of all Lenders.
          D. The Company anticipates entering into a certain Note Purchase
Agreement (the “Agreement”), dated as of March 13, 2008, by and among XO
Communications, LLC and the purchasers listed in Schedule A of the Agreement
(the “Purchasers”), and, in connection therewith, XO Holdings, Inc. and certain
of its subsidiaries (collectively, the “Note Guarantors”) anticipate entering
into a guaranty agreement (the “Note Guaranty”), guaranteeing the Company’s
obligations under the Agreement and the notes issued pursuant thereto (the
“Notes” and, together with the Agreement and the Note Guaranty, the “Note
Purchase Documents”).
          E. In connection with the transactions described above, the Company
has requested that the undersigned waive compliance by the Company and the Note
Guarantors with certain of the provisions of the Credit Agreement.
          F. The undersigned desire to (i) waive compliance by the Company and
the Note Guarantors with the provisions of Sections 6.1 and 6.4 of the Credit
Agreement on the terms set forth herein and (ii) waive any right the undersigned
may have to declare the occurrence of an Event of Default under Section 8.1(b)
of the Credit Agreement under the circumstances set forth herein.

 



--------------------------------------------------------------------------------



 



          NOW THEREFORE, in consideration of the promises and the mutual
covenants and agreement herein contained, the parties hereto hereby agree as
follows:
WAIVER
          1. Effective as of the date of this Waiver, the undersigned hereby
waive compliance by the Company and the Note Guarantors with the requirements of
Sections 6.1 and 6.4 of the Credit Agreement in so far as any such requirement
would prevent, limit or otherwise alter the Company’s or such Note Guarantor’s
ability to enter into, perform its obligations under or consummate the
transactions contemplated by, the Agreement and the other Note Purchase
Documents (including, but not limited to, the Company’s or such Note Guarantor’s
ability to make any prepayment of any amount due pursuant to the Agreement or
any other Note Purchase Document).
          2. Effective as of the date of this Waiver, the undersigned hereby
agree that the failure of the Company or any Note Guarantor to pay when due any
principal of or interest on any Note issued pursuant to the Agreement or any
other amount payable in respect of any Note Purchase Document shall not
constitute an Event of Default under Section 8.1(b) of the Credit Agreement
until or unless any Purchaser shall have declared any of the Notes then
outstanding and held by it to be due and payable (and such declaration has not
been rescinded or annulled pursuant to the terms of the Agreement).
          3. Except as expressly provided herein, (a) the execution, delivery
and performance of this Waiver shall not constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any other Credit Document and
(b) the Credit Agreement and the other Credit Documents shall remain in full
force and effect and are hereby ratified and confirmed.
          4. This Waiver and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the internal laws of the State of New York.
          5. This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of page left blank intentionally]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Arnos Corp. has caused this Waiver to be duly
executed and delivered by its respective officers thereunto duly authorized as
of the date first written above.

            LENDER:

ARNOS CORP.
      By:   /s/ Keith Cozza       Name:   Keith Cozza       Title:   Authorized
Signatory       Agreed and acknowledged:

XO COMMUNICATIONS, LLC
      By:   /s/ Gregory W. Freiberg       Name:   Gregory W. Freiberg       
Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



             
 
  GUARANTORS:    
 
                XO HOLDINGS, INC.
NEXTLINK WIRELESS, INC.
TELECOMMUNICATIONS OF NEVADA, LLC
V&K HOLDINGS, INC.
XO ASIA LIMITED
XO COMMUNICATIONS SERVICES, INC.
XO INTERACTIVE, INC.
XO INTERNATIONAL HOLDINGS, INC.
XO INTERNATIONAL, INC.
XO NEVADA MERGER SUB, INC.
XO NS, INC.
XO SERVICES, INC.
XO VIRGINIA, LLC    
 
           
 
  By:   /s/ Gregory W. Freiberg    
 
     
 
Name: Gregory W. Freiberg    
 
      Title: Chief Financial Officer    

 